Per curiam.
This is a divorce action in which the Trial Court on March 7, 1968, upon motion of defendant, ordered that the plaintiff pay $600 on or before April 1, 1968 for transportation costs and expenses of the defendant, then residing in Germany, to permit her to attend court and present her defense, otherwise the case would be continued. The exceptions of the plaintiff were transferred by Bozvnes, J.
From the transferred case, it appears that at the hearing on the motion of the defendant, plaintiff’s counsel requested a record in order that he might make an offer of proof as to the defendant’s financial condition and to state the law relied on by plaintiff, and that the court refused this request subject to exception. Otherwise the record is silent as to what transpired at the hearing in the court below.
We have no way of knowing what evidence was presented in support of the motion because no record was made. According to' the libel the parties were married in Germany in February 1955, moved to Newton, New Hampshire in March of 1957 where they resided for a short period of time, moved about the *306world but were residing in Germany at the time the defendant is alleged to have abandoned plaintiff in 1964. On February 2, 1968 another Trial Justice made an almost identical order in the same amount on motion of the defendant for a continuance. No exception was taken to this order. Under these particular circumstances it was within the Trial Court’s discretion to reject the offer of proof, and condition plaintiff’s right to a hearing on the merits upon his paying the travel expense of his wife to come to this jurisdiction to defend the action. Cairnes v. Cairnes, 29 Colo. 260; Smiley v. Smiley, 136 Wash. 241.

Exceptions overruled; remanded.